                                                                                                     ■         -I. : 1
                   IN THE UNITED STATES DISTRICT COURT FOR                                                    > /
                                                                                        ■'               ui
                         THE SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION                                              Pfj 2-03

CALVIN JAMES,

      Petitioner,

V.                                                            CASE NO. CV419-062


U.S. MARSHAL,

       Respondent.


                                            ORDER


       Before      the    Court       is     the    Magistrate          Judge's    Report           and

Recommendation        (Doc.     3),     to       which   objections       have     been       filed.

(Doc. 4).       In the Report and Recommendation, the Magistrate Judge

recommended      dismissal        of    Petitioner's          petition     under        28     U.S.C.

§ 2254, construed          as a       motion       under    28   U.S.C. § 2255, because

Petitioner      had      not    yet     been       sentenced      and     had     not        had    any

opportunity to file a direct appeal. (Doc. 3.) In his objections.

Petitioner requests that the Court allow him to forgo his right to

a direct appeal and allow him to proceed with his § 2255 petition.

(Doc.   4.)     Despite        his     assertions,         however,      Petitioner           has    an

active direct appeal with the United States Court of Appeals for

the   Eleventh      Circuit.         (See        CR418-205,      Doc.    69;    Doc.         71.)    As

discussed     in    the    Report          and    Recommendation,         collateral           relief

under 28 U.S.C. § 2255 and direct-appeal relief cannot be pursued

simultaneously. See United States v. Casaran-Rivas, 311 F. App'x

269, 273 (11th Cir. 2009) ("Likewise, the reasoning icited by the
